Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Strategic Income Fund A mutual fund seeking high income and total return Prospectus Dated March 1, 2006 as revised October 30, 2006 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summary 2 Sales Charges 17 Investment Objective & Principal Policies and Risks 6 Redeeming Shares 19 Management and Organization 12 Shareholder Account Features 19 Valuing Shares 14 Tax Information 21 Purchasing Shares 14 Financial Highlights 22 This prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective and Principal Strategies. The Funds investment objective is to provide a high level of income and total return by investing in a global portfolio consisting primarily of high grade debt securities. The Fund typically invests in derivative instruments in different countries and currencies. The Fund may also invest in income-producing securities and senior floating rate loans ("Senior Loans") with lower credit ratings including those of below investment grade quality. The Fund will invest principally (over 50% of net assets) in high grade debt securities. The Fund may invest the remainder of its assets in lower-rated debt securities (so-called junk bonds), loans and other securities. The Fund may invest in U.S. and foreign securities, such as U.S. Government mortgage-backed debt obligations, sovereign debt of foreign countries, including emerging market countries, and high yield corporate bonds. The Fund may engage in derivative transactions to protect against price decline, to enhance returns or as a substitute for purchasing or selling securities. The portfolio manager also uses active management techniques such as securities lending, short sales and forward commitments. The use of these techniques is subject to certain limitations and may expose the Fund to increased risk of principal loss. The Fund is structured as a "fund-of-funds" and, accordingly, currently pursues its objectives by investing its assets in one or more of the following: Strategic Income Portfolio, Boston Income Portfolio, Floating Rate Portfolio, High Income Portfolio and Investment Grade Income Portfolio. Principal Risk Factors. The Fund invests its assets in markets that are subject to speculative trading and volatility. Because the Fund can invest a significant portion of assets in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks can be significant. Accordingly, the purchase of Fund shares should be viewed as a long-term investment. Debt securities and floating rate loans rated below investment grade and unrated investments of comparable quality (lower rated investments) have speculative characteristics because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these securities to make principal and interest payments. Such companies are more likely to default on their payments of interest and principal owed than issuers of higher rated investments, and such defaults may reduce the Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments also may be subject to greater price volatility than higher rated investments. Most Senior Loans have below investment grade credit ratings (when they are rated) or are of comparable quality. The specific collateral used to secure a loan may decline in value or become illiquid, which would adversely affect the loans value. Changes in prevailing interest rates in the U.S. or abroad may affect the value of Fund shares, depending upon the currency denomination of security holdings, whether derivative transactions had magnified or reduced sensitivity to a change, overall portfolio composition and other factors. Unscheduled prepayments of mortgage-backed securities ("MBS") may result in loss of income if the proceeds are invested in lower yielding securities. The effect of economic and other events on the interrelationships of portfolio holdings can be complex and unpredictable. Economic and other events (whether real or perceived) can reduce the demand for certain securities or loans or for securities or loans generally. This may reduce market prices and cause the Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. Fluctuations in the value of securities will be reflected in the Funds net asset value. Many securities with longer durations are more sensitive to changes in interest rates than securities with shorter durations, usually making them more volatile. A rising interest rate environment may also extend the average life of mortgages underlying MBS. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, Funds may be subject to prepayment risks. Prepayments of securities priced at a premium may result in losses. Prepayment may reduce a Funds income because the prepayment proceeds may be invested in lower-yielding securities or loans. Interest rates and prepayment risks are reduced for floating rate loans and adjustable rate securities. The Fund engages in active management strategies which involve risks. Derivative transactions (such as futures contracts and options thereon, options, interest rate and credit default swaps, credit linked notes, short sales, forward contracts and options thereon), subject the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty, or unexpected price or interest rate movements. Lending securities could result in delays in recovery or loss if the borrower of the securities fails financially. Certain derivative transactions are speculative practices and may exaggerate any increase or decrease in the value of a Fund, which will impact the value of Fund shares. 2 No active trading market may exist for certain loans, which may impair the ability of the Fund to realize the full value of such loans in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded loans. While securities issued by U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association) may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. As a non-diversified fund, the Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may a diversified fund. This makes the Fund more susceptible to adverse economic, business or other developments affecting such issuers. The Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. The Fund is not a complete investment program and you may lose money by investing in the Fund. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 3 Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, 2005. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for Class A, Class B and Class C shares and a comparison to the performance of a broad-based index of domestic investment grade fixed-income securities. Returns in the table for Class B shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. During the ten years ended December 31, 2005, the highest quarterly total return for Class B was 6.40% for the quarter ended June 30, 2003, and the lowest quarterly total return was 4.01% for the quarter ended September 30, 1998. For the 30 days ended October 31, 2005, the SEC yields for Class A, Class B and Class C shares were 3.84%, 3.29% and 3.27%, respectively. For current yield information call 1-800-225-6265. One Five Ten Average Annual Total Return as of December 31, 2005 Year Years Years Class A Return Before Taxes 0.27% 6.67% 6.75% Class B Return Before Taxes 1.05% 6.59% 6.63% Class B Return After Taxes on Distributions 3.43% 3.75% 3.55% Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.72% 3.92% 3.75% Class C Return Before Taxes 2.82% 6.94% 6.43% Lehman Aggregate Bond Index (reflects no deduction for fees, expenses or taxes) 2.43% 5.87% 6.16% Composite of Lipper Fund Classification Averages (reflects no deduction for taxes) 2.19% 7.67% 6.40% These returns reflect the maximum sales charge for Class A (4.75%) and any applicable contingent deferred sales charge (CDSC) for Class B and Class C. The Class A performance shown above for the period prior to January 23, 1998 is the performance of Class B shares, adjusted for the sales charge that applies to Class A shares (but not adjusted for any other differences in the expenses of the class). Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. The Lehman Aggregate Bond Index is an unmanaged, broad-based index containing only investment grade fixed-income securities traded in the United States. Securities are included in this Index without regard to their duration; however, the duration of the Funds portfolio was restricted to a maximum effective dollar weighted average maturity of not more than three years until March 1, 1997. The Composite of Lipper Fund Classification Averages reflects the average of the total returns of mutual funds included in the same fund classification as this Fund. The fund classifications are established by Lipper Inc., an organization that compiles mutual fund performance. Funds within a classification have similar investment policies. The Composite is provided because the Fund changed its policies on March 1, 1997 to eliminate the requirement that the Fund invest in a portfolio with an effective dollar weighted average maturity of not more than three years. In connection with this policy change, the Funds Lipper Classification also changed. The Composite is based on the average total returns of funds in the Lipper Short World Multi-Market Income Funds Classification from January 1, 1996 until March 1, 1997 (when the Funds duration policy changed) and is based on the average total returns of funds in the Lipper Multi-Sector Income Funds Classification thereafter. Investors cannot invest directly in an index or Lipper Classification. (Source: Lipper Inc.) 4 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Exchange Fee None None None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class A Class B Class C Management Fees 0.57% 0.57% 0.57% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% Other Expenses* % % % Total Annual Fund Operating Expenses 1.02% 1.77% 1.77% Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A shares $574 $784 $1,011 $1,664 Class B shares* $680 $957 $1,159 $1,886 Class C shares $280 $557 $ 959 $2,084 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class A shares $574 $784 $1,011 $1,664 Class B shares* $180 $557 $ 959 $1,886 Class C shares $180 $557 $ 959 $2,084 *Reflects the expenses of Class A after eight years because Class B shares automatically convert to Class A shares after eight years. 5 Investment Objective & Principal Policies and Risks The Funds investment objective is to provide a high level of income and total return by investing in a global portfolio consisting primarily of high grade debt securities. The Funds objective may be changed by the Trustees without shareholder approval. There is no present intention to make any such change and shareholders will receive 60 days prior notice of any material change in the Funds investment objective. As described in more detail below, the Fund currently seeks its objective by investing in one or more investment companies (each a Portfolio) managed by Boston Management and Research. The Fund will invest primarily (over 50% of net assets) in Strategic Income Portfolio, a Portfolio having the same investment objective and policies as the Fund. The Fund may invest up to 49.9% of net assets, in the aggregate, in one or more of the other Portfolios. The portfolio manager of Strategic Income Portfolio, taking market and other factors into consideration, determines the exact percentage of the Funds assets that will be invested from time to time in each Portfolio. Because the advisory fees paid by the Portfolios differ, there is the potential for a conflict of interest with the investment adviser, in that assets could be allocated to a Portfolio for the reason that it has a higher fee. However, in making allocation determinations, the portfolio manager is expressly forbidden from considering the fee structures of the Portfolios, and must make determinations only on the basis of the best interests of the Fund and its shareholders. The cost for investment services of making allocation determinations is included in the advisory fee charged by Strategic Income Portfolio, and there is no additional fee charged to the Fund for such services. The Portfolios Set forth below is a description of each Portfolios investment objective(s) and principal investment policies. Additional information about these policies, including risk information, appears under Additional Policies and Risks below. Strategic Income Portfolio. The investment adviser adjusts Strategic Income Portfolios investments (buys and sells securities) and engages in active management techniques in an effort to take advantage of differences in securities, countries, currencies and credits based on its perception of various factors, including the most favorable markets, interest rates and issuers, the relative yield and appreciation potential of a particular countrys securities, and the relationship of a countrys currency to the U.S. dollar. Investment strategy may change frequently. Strategic Income Portfolio will normally invest in securities of issuers located in at least three different countries (which may include the United States), and will not normally invest more than 25% of its assets in securities of issuers located in a single foreign country or denominated in any single foreign currency, except the U.S. dollar and the euro. This strategy requires the investment adviser to identify countries and currencies where Strategic Income Portfolios investments will out-perform comparable investments in other countries and currencies and in many cases to predict changes in economies, markets, political conditions, and other factors. The success of this strategy will, of course, involve the risk that the investment advisers predictions may be untimely or incorrect. Strategic Income Portfolio may invest up to 25% of assets in any one industry, which may expose the Portfolio to unique risks of that industry. The Portfolios investments may have significant exposure to certain sectors of the economy and thus may react differently to political or economic developments than the market as a whole. Strategic Income Portfolio will invest primarily (over 50% of net assets) in high grade debt securities. High grade debt securities include securities issued or guaranteed as to principal or interest by the U.S. Government or any of its agencies or instrumentalities and debt securities of foreign governmental and private issuers rated at least A by Standard & Poors Ratings Group (S&P) or Moodys Investors Service, Inc. (Moodys). High grade securities may also include commercial paper or other short-term debt instruments rated in one of the two highest short-term rating categories by any of those rating services, (or by Fitch Ratings). An unrated security will be considered to be a high grade security if the investment adviser determines that it is of comparable quality. Strategic Income Portfolio may invest in MBS that are either issued by the U.S. Government (or one of its agencies or instrumentalities) or privately issued but collateralized by mortgages that are insured, guaranteed or otherwise backed by the U.S. Government, or its agencies or instrumentalities. Boston Income Portfolio. Boston Income Portfolios primary investment objective is to provide as much current income as possible. To do so, the Portfolio invests primarily in high yield, high risk corporate bonds rated lower than investment grade, including securities in the lowest category (rated C by Moodys or D by S&P) or unrated securities of comparable quality. The Portfolio also seeks reasonable preservation of capital, to the extent attainable from such investments, and growth of income and capital as secondary objectives. The Portfolio invests a substantial portion of its assets in bonds issued in connection with mergers, acquisitions and other highly leveraged transactions. The Portfolio may invest in a wide variety of income producing debt securities (including Senior and Junior Loans described below) as well as preferred stocks that pay dividends. Some debt securities and preferred stocks acquired by the Portfolio do not pay current income or do 6 not make regular interest payments, while others pay interest in the form of additional debt securities (PIK Bonds). The Portfolio may invest up to 25% of its assets in any one industry, which may expose the Portfolio to the unique risks of that industry, and up to 25% of its total assets in foreign securities. The Portfolio may purchase derivative instruments, which derive their value from another instrument, security or index. Boston Income Portfolios investments are actively managed, and may be bought or sold on a daily basis. The investment advisers staff monitors the credit quality of Portfolio holdings, as well as other investments that are available. The portfolio manager attempts to improve yield and preserve and enhance principal value through timely trading. The portfolio manager also considers the relative value of securities in the marketplace in making investment decisions. Floating Rate Portfolio. Floating Rate Portfolios investment objective is to provide a high level of current income. Floating Rate Portfolio normally invests primarily in interests in Senior Loans. Foreign Senior Loans must be U.S. dollar denominated or denominated in euros, British pounds, Swiss francs, or Canadian dollars (each such foreign currency, an Authorized Foreign Currency). Floating Rate Portfolio may also invest in Junior Loans (described below), other floating rate debt securities such as notes, bonds and asset-backed securities (such as special purpose trusts investing in bank loans), investment grade fixed income debt obligations and money market instruments, such as commercial paper. Money market holdings with a remaining maturity of less than 60 days will be deemed floating rate assets. Floating Rate Portfolios investments are actively managed, and may be bought or sold on a daily basis (although loans are generally held until repaid). The investment advisers staff monitors the credit quality of Portfolio holdings, as well as other investments that are available. Preservation of capital is considered when consistent with the Portfolios objective. The Portfolio may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps, credit linked notes and foreign currency exchange contracts and other currency hedging strategies. High Income Portfolio. High Income Portfolios investment objective is to provide a high level of current income. High Income Portfolio normally invests primarily in bonds rated in the lowest investment grade category or below (i.e., bonds rated Baa and below by Moodys or BBB and below by S&P), and in comparable unrated bonds. Bonds rated BBB and Baa have speculative characteristics, while lower rated bonds are predominantly speculative. High Income Portfolio invests at least 80% of its net assets in fixed-income securities, including preferred stocks, Senior and Junior Loans described below and convertible securities. High Income Portfolio may invest in zero coupon bonds, deferred interest bonds and PIK Bonds. High Income Portfolios investments are actively managed, and may be bought or sold on a daily basis. The investment advisers staff monitors the credit quality of Portfolio holdings, as well as other investments that are available. The portfolio manager attempts to improve yield through timely trading. The portfolio manager also considers the relative value of securities in the marketplace in making investment decisions and attempts to preserve capital and enhance return when consistent with the Portfolios objective. Investment Grade Income Portfolio. Investment Grade Income Portfolios investment objective is to seek current income and total return. The Portfolio primarily invests in preferred stocks, corporate bonds, U.S. Government securities, money market instruments, MBS (including collateralized mortgage obligations) and asset-backed securities (including collateralized debt obligations). Under normal circumstances, the Portfolio will invest at least 80% of its net assets in investment grade securities and unrated securities determined by its investment adviser to be of comparable quality. The Portfolio will limit investments in securities rated below investment grade to not more than 5% of the Portfolios total assets. Investment Grade Income Portfolio may purchase or sell credit derivatives, which are instruments that derive their value from the credit risk of a particular entity or entities and are rated investment grade by S&P or Moodys. Additional Policies and Risks Foreign Investments. Strategic Income Portfolio will normally invest in securities of issuers located in at least three different countries (which may include the United States), and will not normally invest more than 25% of its assets in securities of issuers located in a single foreign country or denominated in any single foreign currency, except the U.S. dollar and the euro. Boston Income Portfolio, Floating Rate Portfolio, High Income Portfolio and Investment Grade Income Portfolio may each invest up to 25% of its total assets in foreign investments. Foreign Senior Loans will be U.S. dollar denominated or denominated in an Authorized Foreign Currency. Foreign investments held by Boston Income Portfolio and High Income Portfolio will be predominantly U.S. dollar denominated. With respect to any investments in foreign Senior Loans denominated in an Authorized Foreign Currency, Floating Rate Portfolios investment adviser intends to hedge against foreign currency fluctuations for such Senior Loans principally through the use of currency exchange contracts as well as other appropriate permitted hedging strategies; however there is no certainty that such strategies will be successful. Boston Income Portfolio and High Income Portfolio intend to use similar strategies. Foreign investments in Strategic Income Portfolio are typically in emerging market countries, while the other Portfolios foreign investments are expected to be primarily in developed countries. The value of foreign investments is affected by changes in foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between 7 nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. Investment Grade Income Portfolio will only invest in issuers located in developed countries.
